DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 07/19/2022.  Claim 12 is canceled.  Claims 1-11 and 13-20 are examined.
Drawings
Figure 1 is objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a heat exchanger positioned along the fuel line” (in claims 1 and 14) and “an upstream heat exchanger positioned upstream of the fuel deoxygenation system along the fuel line; a downstream heat exchanger positioned downstream of the fuel deoxygenation system along the fuel line” (in claim 17) must be shown or the feature(s) canceled from the claim.  No new matter should be entered.
Figures 2-4 are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “an electric motor operatively coupled with the main fuel pump and operable to drive the main fuel pump … and … the fuel deoxygenation system has one or more mechanical components requiring mechanical power, and … at least one of the one or more mechanical components is operatively coupled with the electric motor” (in claim 9) and “an electric motor operatively coupled with the main fuel pump and operable to drive the main fuel pump … and … the fuel deoxygenation pump is operatively coupled with and driven by the electric motor” (in claim 15) must be shown or the feature(s) canceled from the claim.  Figures 2-4 do not show one electric motor coupled to the main fuel pump and to the fuel deoxygenation system’s one or more mechanical components (in claim 9) OR coupled to the main fuel pump and to the fuel deoxygenation pump (in claim 15).  Figure 3 shows separate electric motors, with one electric motor coupled to the main fuel pump, and another electric motor coupled to the fuel deoxygenation pump.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sabatino 2015/0155353 in view of Niergarth 2019/0153952 and further in view of Cazenave 2005/0097882.
Regarding Claim 1, Sabatino teaches an engine system 10 (Fig. 1), comprising:
a turboelectric power system (seen in Fig. 1) having a gas turbine engine 12 and one or more electric components (generator, seen in Fig. 1) ([0016; 0018-19]; Fig. 1);
a fuel line (line from 16 to engine) for providing a fuel (fuel) to the gas turbine engine 12 ([0018-0021]; Fig. 1);
a fuel conditioning system 14, 28 positioned along the fuel line and operable to condition the fuel (fuel),
a main fuel pump [a] operable to move the fuel (fuel) along the fuel line (Annotated Fig. 1, below);

    PNG
    media_image1.png
    621
    852
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 1 of Sabatino (US 2015/0155353)
a heat exchanger 18 positioned along the fuel line (Fig. 1); and
a heat recovery loop 34 along which a working fluid (oil) is movable, the heat recovery loop 34 positioned at least in part in a heat exchange relationship with the one or more electric components (generator) of the turboelectric power system such that the one or more electric components (generator) impart thermal energy (thermal energy) to the working fluid (oil) moving along the heat recovery loop 34, the heat recovery loop 34 also positioned at least in part in a heat exchange relationship with the fuel line at the heat exchanger 18 such that the working fluid (oil) imparts thermal energy (thermal energy) to the fuel (fuel) moving along the fuel line ([0019-0020]; Fig. 1).
Sabatino does not teach one or more electric components including an electric generator coupled to a shaft of the gas turbine engine, the electric generator operable to generate electrical power, and the fuel conditioning system being electrically coupled to the electric generator and operable to receive the electrical power from the electric generator.
Niergarth teaches 
the fuel conditioning system 132 having a pump 135 for increasing a pressure of the fuel ([0059]; Fig. 3).
Cazenave teaches
an electric generator (generator) coupled to a shaft (high pressure turbine shaft) of the gas turbine engine 10, the electric generator (generator) operable to generate electrical power (power for … fuel pumps), and the fuel conditioning system (fuel pumps) being electrically coupled to the electric generator (generator) and operable to receive the electrical power (power for … fuel pumps) from the electric generator (generator) ([0006]; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide a fuel conditioning system 14, 28 of Sabatino with Niergarth’s pump 135 that is electrically coupled to the electric generator (generator) operatively coupled to a shaft (high pressure turbine shaft) of the gas turbine engine 10, and operable to receive the electrical power (power for … fuel pumps) from the electric generator (generator), as taught by Cazenave, in order to increase pressure of the fuel (Niergarth; [0059]) because it was known in the art to use an electric generator to power fuel pumps for regulating fuel flow to the engine (Cazenave; [0006]). 
Regarding Claim 2, Sabatino in view of Niergarth and Cazenave teaches the invention as claimed and as discussed above for claim 1, and Sabatino further teaches
the heat exchanger 18 is an upstream heat exchanger 18 positioned upstream of the fuel conditioning system 14, 28 along the fuel line (line from 16 to engine) ([0024].  Sabatino teaches that FSU 14, that includes deoxygenation system 28, can be located at many possible locations, and one of them being in between heat exchangers 18, 20.  Therefore, heat exchanger 18 is an upstream heat exchanger.).
Regarding Claim 3, Sabatino in view of Niergarth and Cazenave teaches the invention as claimed and as discussed above for claim 1, and Sabatino further teaches
the heat exchanger 18 is a downstream heat exchanger 18 positioned downstream (seen in Fig. 1) of the fuel conditioning system 14, 28 along the fuel line (line from 16 to engine) (Fig. 1).
Regarding Claim 4, Sabatino in view of Niergarth and Cazenave teaches the invention as claimed and as discussed above for claim 1, and Sabatino further teaches
the heat exchanger [b] is a downstream heat exchanger [b] positioned downstream of the fuel conditioning system 14, 28 and the main fuel pump [a] along the fuel line (line from 16 to engine) (Annotated Fig. 1, below).

    PNG
    media_image1.png
    621
    852
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 1 of Sabatino (US 2015/0155353)
Regarding Claim 5, Sabatino in view of Niergarth and Cazenave teaches the invention as claimed and as discussed above for claim 1, and Sabatino further teaches
the heat exchanger 18 is an upstream heat exchanger 18 positioned upstream of the fuel conditioning system 14, 28 along the fuel line (line from 16 to engine) ([0024]. Sabatino teaches that FSU 14, that includes deoxygenation system 28, can be located at many possible locations, and one of them being in between heat exchangers 18, 20.  Therefore, heat exchanger 18 is an upstream heat exchanger.), 
and the engine system further comprises:
a downstream heat exchanger 20 positioned downstream of the fuel conditioning system 14, 28 along the fuel line (line from 16 to engine) ([0024]. Sabatino teaches that FSU 14, that includes deoxygenation system 28, can be located at many possible locations, and one of them being in between heat exchangers 18, 20.  Therefore, heat exchanger 20 is a downstream heat exchanger.), 
Regarding Claim 6, Sabatino in view of Niergarth and Cazenave teaches the invention as claimed and as discussed above for claim 5, and Sabatino further teaches
	the downstream heat exchanger 20 is a first downstream heat exchanger 20 positioned between the fuel conditioning system 14, 28 and the main fuel pump [a] along the fuel line (Annotated Fig. 1, below), 

    PNG
    media_image1.png
    621
    852
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 1 of Sabatino (US 2015/0155353)
Regarding Claim 7, Sabatino in view of Niergarth and Cazenave teaches the invention as claimed and as discussed above for claim 1, and Sabatino further teaches
the fuel conditioning system 14, 28  is a fuel deoxygenation system 28 ([0017]; Fig. 1).
Regarding Claim 14, Sabatino teaches an engine system 10 (Fig. 1), comprising:
a turboelectric power system (seen in Fig. 1) having a gas turbine engine 12 and one or more electric components (seen in Fig. 1) including an electric generator (generator, seen in Fig. 1 as part of generator oil loop), 
a fuel line (line from 16 to engine) for providing a fuel (fuel) to the gas turbine engine 12 ([0018-0021]; Fig. 1);
a fuel deoxygenation system 28 positioned along the fuel line and operable to reduce an amount of oxygen in the fuel (remove dissolved oxygen from the liquid fuel) ([0017]; Fig. 1), 
a main fuel pump [a] positioned downstream of the fuel deoxygenation system 28 along the fuel line and operable to move the fuel (fuel) along the fuel line (Annotated Fig. 1, below);

    PNG
    media_image1.png
    621
    852
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 1 of Sabatino (US 2015/0155353)
a heat exchanger 18 positioned along the fuel line; and
a heat recovery loop 34 along which a working fluid (oil) is movable, the heat recovery loop 34 positioned at least in part in a heat exchange relationship with the one or more electric components (generator) of the turboelectric power system such that the one or more electric components (generator) impart thermal energy (thermal energy) to the working fluid (oil) moving along the heat recovery loop 34, the heat recovery loop 34 also positioned at least in part in a heat exchange relationship with the fuel line at the heat exchanger 18 such that the working fluid (oil) imparts thermal energy (thermal energy) to the fuel (fuel) moving along the fuel line ([0019-0020]; Fig. 1).
Sabatino does not teach an electric generator operatively coupled with a shaft of the gas turbine engine, the electric generator operable to generate electrical power; and the fuel deoxygenation system is electrically coupled to the electric generator and operable to receive the electrical power from the electric generator.
Niergarth teaches 
the fuel deoxygenation system 132 having a pump 135 for increasing a pressure of the fuel ([0059]; Fig. 3).
Cazenave teaches 
an electric generator (generator) operatively coupled to a shaft (high pressure turbine shaft) of the gas turbine engine 10, the electric generator (generator) operable to generate electrical power (power for … fuel pumps); and the fuel conditioning system (fuel pumps) is electrically coupled to the electric generator (generator) and operable to receive the electrical power (power for … fuel pumps) from the electric generator (generator) ([0006]; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide a fuel deoxygenation system 28 of Sabatino with Niergarth’s pump 135 that is electrically coupled to the electric generator (generator) operatively coupled to a shaft (high pressure turbine shaft) of the gas turbine engine 10, and operable to receive the electrical power (power for … fuel pumps) from the electric generator (generator), as taught by Cazenave, for the same reason as discussed in rejection of claim 1 above.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sabatino in view of Niergarth and Cazenave, as applied to claim 7, and further in view of Johnson 2015/0314229 and Heenen 2020/0049071.
Regarding Claim 8, Sabatino in view of Niergarth and Cazenave teaches the invention as claimed and as discussed above for claim 7.  However, Sabatino in view of Niergarth and Cazenave, does not teach the fuel deoxygenation system has one or more heaters operable to impart thermal energy to the fuel moving along the fuel line, and the one or more heaters are electrically coupled to the generator.
Johnson teaches
the fuel deoxygenation system 104 has one or more heaters (may include a heater exchanger) operable to impart thermal energy (higher temperature) to the fuel (fuel) moving along the fuel line (seen in Fig. 3) ([0007, 0023]; Fig. 3.  Johnson teaches that the fuel deoxygenation system 104 may include a heater exchanger to increase the fuel temperature so that deoxygenation occurs at a higher rate.)
Heenen teaches 
the one or more heaters 62 are electrically coupled (via cables 64) to the generator  60 ([0075, 0082]; Fig. 4.  Heenen teaches an electrical heater 62 that is electrically coupled (via cables 64) and powered by a thermoelectric generator 60 to increase temperature in the nacelle).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the fuel deoxygenation system 28 of Sabatino in view of Niergarth and Cazenave to include a one or more heaters (electrical heater 62), as taught by Johnson and Heenen, that are electrically coupled to the generator 60, as taught by Heenen, in order to increase the fuel temperature so that deoxygenation occurs at a higher rate (Johnson; [0023]).
Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sabatino in view of Niergarth and Cazenave, and further in view of Laboda 2016/0305440, Veileux 2011/0023444, and Shimamura 2022/0128006. 
Regarding Claim 9, Sabatino in view of Niergarth and Cazenave teaches the invention as claimed and as discussed above for claim 7.  However, Sabatino in view of Niergarth and Cazenave, as discussed so far, does not teach an electric motor operatively coupled with the main fuel pump and operable to drive the main fuel pump, the electric motor being operable to receive electrical power from the turboelectric power system, and the fuel deoxygenation system includes a fuel deoxygenation pump operable to move the fuel through the fuel deoxygenation system, and the fuel deoxygenation pump is operatively coupled with the electric motor such that the electric motor synchronously drives the main fuel pump and the fuel deoxygenation pump.

Niergarth further teaches
the fuel deoxygenation system 132 includes a fuel deoxygenation pump 135 operable to move the fuel (fuel flow) through the fuel deoxygenation system 132 ([0059]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide a fuel conditioning system 14, 28 of Sabatino in view of Niergarth and Cazenave with Niergarth’s fuel deoxygenation pump 135 operable to move the fuel (fuel flow) through the fuel deoxygenation system 132, for the same reason as discussed in rejection of claim 1 above.
Sabatino in view of Niergarth and Cazenave does not teach an electric motor operatively coupled with the main fuel pump and operable to drive the main fuel pump, the electric motor being operable to receive electrical power from the turboelectric power system, and the fuel deoxygenation pump is operatively coupled with the electric motor such that the electric motor synchronously drives the main fuel pump and the fuel deoxygenation pump.
Laboda teaches 
the fuel deoxygenation system 100 includes a fuel deoxygenation pump 102 operable to move the fuel (fuel flow) through the fuel deoxygenation system 100, and the fuel deoxygenation pump 102 is operatively coupled (coupled to receive a drive torque from a torque source such as a motor) with the electric motor (motor) ([0017]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide a fuel conditioning system 14, 28 of Sabatino in view of Niergarth and Cazenave with Laboda’s fuel deoxygenation pump 102 that is operatively coupled (coupled to receive a drive torque from a torque source such as a motor) with the electric motor (motor), in order to supply fuel for deoxygenation (Laboda; [0017]). 
Sabatino in view of Niergarth, Cazenave, and Laboda does not teach an electric motor operatively coupled with the main fuel pump and operable to drive the main fuel pump, the electric motor being operable to receive electrical power from the turboelectric power system, and the electric motor synchronously drives the main fuel pump and the fuel deoxygenation pump.
Veileux teaches
an electric motor 22 operatively coupled with the main fuel pump 24 and operable to drive the main fuel pump 22, and the electric motor 22 being operable to receive electrical power (power) from the turboelectric power system 10 (power from generator in the system) ([0003, 0005, 0007-0008, 0013]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the main fuel pump [a] of Sabatino in view of Niergarth, Cazenave, and Laboda, and include Veileux’s electric motor 22 that is operatively coupled with the main fuel pump 24 and operable to drive the main fuel pump 22, with the electric motor 22 being operable to receive electrical power (power) from the turboelectric power system, in order to provide electrical power to the engine and to the pumps that provide fuel and lubricant to the engine (Veileux; [0003], ll. 3-6).
Sabatino in view of Niergarth, Cazenave, Laboda, and Veileux does not teach the electric motor synchronously drives the main fuel pump and the fuel deoxygenation pump.
Shimamura teaches an electric motor 4 that drives two pumps 2, 3 together to regulate the flow rate through the pumps to the fuel nozzle K such that the fuel flow rate is equal to the target fuel flow rate for each fuel nozzle K ([0040-41]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electric motor of the fuel deoxygenation system 28 of Sabatino in view of Niergarth, Cazenave, Laboda, and Veileux, with Shimamura’s electric motor 4 that drives two pumps 2, 3 together, in order to regulate the flow rate through the pumps to the fuel nozzle K such that the fuel flow rate is equal to the target fuel flow rate for each fuel nozzle K ([0040-41]).  Note that the electric motor 4 driving two pumps 2, 3, as taught by Shimamura, is applied for its stated and intended use of controlling the fuel flow rate through the pumps and to the fuel nozzles, and not its location in the prior art.
Sabatino in view of Niergarth, Cazenave, Laboda, Veileux, and Shimamura does not teach the electric motor synchronously drives the main fuel pump and the fuel deoxygenation pump.
However, Sabatino in view of Niergarth, Cazenave, Laboda, Veileux, and Shimamura teaches Sabatino’s fuel conditioning system 14, 28 with a fuel deoxygenation system 28 that includes a main fuel pump [a] and Niergarth’s fuel deoxygenation pump 135, both driven by Shimamura’s electric motor 4.  The electric motor is capable of synchronously driving the main fuel pump and the fuel deoxygenation pump, because it has been held that “if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered an obvious extension of prior art teachings.   
Regarding Claim 15, Sabatino in view of Niergarth and Cazenave teaches the invention as claimed and as discussed above for claim 14.  However, Sabatino in view of Niergarth and Cazenave, as discussed so far, does not teach an electric motor operatively coupled with the main fuel pump and operable to drive the main fuel pump, the electric motor operable to receive electrical power from the turboelectric power system, and wherein the fuel deoxygenation system has a fuel deoxygenation pump operable to move the fuel through the fuel deoxygenation system, and wherein the fuel deoxygenation pump is operatively coupled with and driven by the electric motor such that the electric motor synchronously drives the fuel deoxygenation pump and the main fuel pump.  
Niergarth teaches
the fuel deoxygenation system 132 has a fuel deoxygenation pump 135 operable to move the fuel (fuel flow) through the fuel deoxygenation system 132 ([0059]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the fuel deoxygenation system 28 of Sabatino in view of Niergarth and Cazenave with Niergarth’s fuel deoxygenation pump 135 operable to move the fuel (fuel flow) through the fuel deoxygenation system 132, for the same reason as discussed in rejection of claim 1 above.
Sabatino in view of Niergarth and Cazenave does not teach an electric motor operatively coupled with the main fuel pump and operable to drive the main fuel pump, the electric motor operable to receive electrical power from the turboelectric power system, and the fuel deoxygenation pump is operatively coupled and driven by the electric motor such that the electric motor synchronously drives the fuel deoxygenation pump and the main fuel pump.
Laboda teaches 
the fuel deoxygenation system 100 has a fuel deoxygenation pump 102 operable to move the fuel (fuel flow) through the fuel deoxygenation system 100, and the fuel deoxygenation pump 102 is operatively coupled (coupled to receive a drive torque from a torque source such as a motor) with and driven by the electric motor (motor) ([0017]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the fuel deoxygenation system 28 of Sabatino in view of Niergarth and Cazenave with Laboda’s fuel deoxygenation pump 102 that is operatively coupled (coupled to receive a drive torque from a torque source such as a motor) with and driven by the electric motor (motor), for the same reason as discussed in rejection of claim 9 above.
Sabatino in view of Niergarth, Cazenave, and Laboda does not teach an electric motor operatively coupled with the main fuel pump and operable to drive the main fuel pump, the electric motor being operable to receive electrical power from the turboelectric power system, and the electric motor synchronously drives the fuel deoxygenation pump and the main fuel pump.
Veileux teaches
an electric motor 22 operatively coupled with the main fuel pump 24 and operable to drive the main fuel pump 22, and the electric motor 22 being operable to receive electrical power (power) from the turboelectric power system 10 (power from generator in the system) ([0003, 0005, 0007-0008, 0013]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the main fuel pump [a] of Sabatino in view of Niergarth, Cazenave, and Laboda, and include Veileux’s electric motor 22 that is operatively coupled with the main fuel pump 24 and operable to drive the main fuel pump 22, with the electric motor 22 being operable to receive electrical power (power) from the turboelectric power system, for the same reason as discussed in rejection of claim 9 above.
Sabatino in view of Niergarth, Cazenave, Laboda, and Veileux does not teach the electric motor synchronously drives the fuel deoxygenation pump and the main fuel pump.
Shimamura teaches an electric motor 4 that drives two pumps 2, 3 together to regulate the flow rate through the pumps to the fuel nozzle K such that the fuel flow rate is equal to the target fuel flow rate for each fuel nozzle K ([0040-41]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electric motor of the fuel deoxygenation system 28 of Sabatino in view of Niergarth, Cazenave, Laboda, and Veileux, with Shimamura’s electric motor 4 that drives two pumps 2, 3 together, for the same reason as discussed in rejection of claim 9 above.  Note that the electric motor 4 driving two pumps 2, 3, as taught by Shimamura, is applied for its stated and intended use of controlling the fuel flow rate through the pumps and to the fuel nozzles, and not its location in the prior art.
Sabatino in view of Niergarth, Cazenave, Laboda, Veileux, and Shimamura does not teach the electric motor synchronously drives the fuel deoxygenation pump and the main fuel pump.
However, Sabatino in view of Niergarth, Cazenave, Laboda, Veileux, and Shimamura teaches Sabatino’s fuel deoxygenation system 28 that includes a main fuel pump [a] and Niergarth’s fuel deoxygenation pump 135, both driven by Shimamura’s electric motor 4.  The electric motor is capable of synchronously driving the fuel deoxygenation pump and the main fuel pump, because it has been held that “if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered an obvious extension of prior art teachings.   
Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sabatino in view of Niergarth and Cazenave, and further in view of Laboda and Veileux. 
Regarding Claim 10, Sabatino in view of Niergarth and Cazenave teaches the invention as claimed and as discussed above for claim 7.  However, Sabatino in view of Niergarth and Cazenave, as discussed so far, does not teach the fuel deoxygenation system has a fuel deoxygenation pump operable to move the fuel through the fuel deoxygenation system and a fuel deoxygenation motor operatively coupled with the deoxygenation pump and operable to drive the deoxygenation pump, and the at least one of the one or more electric components operable to generate electrical power generates electrical power that is provided to the fuel deoxygenation motor.
Niergarth further teaches
the fuel deoxygenation system 132 has a fuel deoxygenation pump 135 operable to move the fuel through the fuel deoxygenation system 132 ([0059]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the fuel conditioning system 14, 28 of Sabatino in view of Niergarth and Cazenave with Niergarth’s fuel deoxygenation pump 135 operable to move the fuel (fuel flow) through the fuel deoxygenation system 132, for the same reason as discussed in rejection of claim 1 above.
Sabatino in view of Niergarth and Cazenave does not teach a fuel deoxygenation motor operatively coupled with the deoxygenation pump and operable to drive the deoxygenation pump, and the at least one of the one or more electric components operable to generate electrical power generates electrical power that is provided to the fuel deoxygenation motor.
Laboda teaches 
a fuel deoxygenation motor (motor) operatively coupled with the deoxygenation pump 102 and operable to drive the deoxygenation pump 102, and the at least one of the one or more electric components operable to generate electrical power generates electrical power that is provided to the fuel deoxygenation motor.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the fuel deoxygenation system 28 of Sabatino in view of Niergarth and Cazenave with Laboda’s fuel deoxygenation motor (motor) that is operatively coupled with the deoxygenation pump 102 and operable to drive the deoxygenation pump 102, for the same reason as discussed in rejection of claim 9 above.
Sabatino in view of Niergarth, Cazenave, and Laboda does not teach the at least one of the one or more electric components operable to generate electrical power generates electrical power that is provided to the fuel deoxygenation motor. 
Veileux teaches
the at least one of the one or more electric components (generator) operable to generate electrical power generates electrical power (provide electrical power) that is provided to the motor 22 ([0003, 0005, 0007-0008]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Sabatino in view of Niergarth, Cazenave, and Laboda and include Veileux’s the at least one of the one or more electric components (generator) that generates electrical power (provide electrical power) that is provided to the motor 22, for the same reason as discussed in rejection of claim 9 above.
Regarding Claim 16, Sabatino in view of Niergarth and Cazenave teaches the invention as claimed and as discussed above for claim 14.  However, Sabatino in view of Niergarth and Cazenave, as discussed so far, does not teach the fuel deoxygenation system has a fuel deoxygenation pump operable to move the fuel through the fuel deoxygenation system and a fuel deoxygenation motor operatively coupled with the deoxygenation pump and operable to drive the deoxygenation pump, and the at least one of the one or more electric components operable to generate electrical power generates electrical power that is provided to the fuel deoxygenation motor.
Niergarth further teaches
the fuel deoxygenation system 132 has a fuel deoxygenation pump 135 operable to move the fuel through the fuel deoxygenation system 132 ([0059]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the fuel deoxygenation system 28 of Sabatino in view of Niergarth and Cazenave with Niergarth’s fuel deoxygenation pump 135 operable to move the fuel (fuel flow) through the fuel deoxygenation system 132, for the same reason as discussed in rejection of claim 1 above.
Sabatino in view of Niergarth and Cazenave does not teach a fuel deoxygenation motor operatively coupled with the deoxygenation pump and operable to drive the deoxygenation pump, and the at least one of the one or more electric components operable to generate electrical power generates electrical power that is provided to the fuel deoxygenation motor.
Laboda teaches 
a fuel deoxygenation motor (motor) operatively coupled with the deoxygenation pump 102 and operable to drive the deoxygenation pump 102, and the at least one of the one or more electric components operable to generate electrical power generates electrical power that is provided to the fuel deoxygenation motor.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the fuel deoxygenation system 28 of Sabatino in view of Niergarth and Cazenave with Laboda’s fuel deoxygenation motor (motor) that is operatively coupled with the deoxygenation pump 102 and operable to drive the deoxygenation pump 102, for the same reason as discussed in rejection of claim 9 above.
Sabatino in view of Niergarth, Cazenave, and Laboda does not teach the at least one of the one or more electric components operable to generate electrical power generates electrical power that is provided to the fuel deoxygenation motor. 
Veileux teaches
the at least one of the one or more electric components (generator) operable to generate electrical power generates electrical power (provide electrical power) that is provided to the motor 22 ([0003, 0005, 0007-0008]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Sabatino in view of Niergarth, Cazenave, and Laboda and include Veileux’s the at least one of the one or more electric components (generator) that generates electrical power (provide electrical power) that is provided to the motor 22, for the same reason as discussed in rejection of claim 9 above.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sabatino in view of Niergarth and Cazenave, as applied to claim 7, and further in view of Veileux. 
Regarding Claim 11, Sabatino in view of Niergarth and Cazenave teaches the invention as claimed and as discussed above for claim 1.  However, Sabatino in view of Niergarth and Cazenave does not teach the main fuel pump is a variable speed fuel pump.
Veileux teaches
the main fuel pump 24 is a variable speed fuel pump (variable displacement pump) ([0011, 0015])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the main fuel pump [a] of Sabatino in view of Niergarth and Cazenave and make the pump be a variable speed fuel pump, as taught by Veileux, in order to produce independent flows of fuel (Veileux [0009], ll. 17-24). 
Claims 13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sabatino in view of Niergarth and Cazenave, and further in view of Veileux and Takenaka 2017/0074171.  
Regarding Claim 13, Sabatino in view of Niergarth and Cazenave teaches the invention as claimed and as discussed above for claim 1.  However, Sabatino in view of Niergarth and Cazenave does not teach an electric motor operatively coupled with the main fuel pump and operable to drive the main fuel pump, the electric motor being operable to receive electrical power from the turboelectric power system, and the heat recovery loop is positioned at least in part in a heat exchange relationship with the electric motor such that the electric motor imparts thermal energy to the working fluid moving along the heat recovery loop, and the working fluid heated by the heat generated by the electric motor is directed through the heat exchanger such that the working fluid heated by the electric motor imparts thermal energy to the fuel moving along the fuel line at the heat exchanger.
Veileux teaches
an electric motor 22 operatively coupled with the main fuel pump 24 and operable to drive the main fuel pump 24, and the electric motor 22 being operable to receive electrical power (power) from the turboelectric power system 10 (power from generator in the system) ([0003, 0005, 0007-0008, 0013]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the main fuel pump [a] of Sabatino in view of Niergarth and Laboda and include Veileux’s electric motor 22 that is operatively coupled with the main fuel pump 24 and operable to drive the main fuel pump 22 with the electric motor 22 being operable to receive electrical power (power) from the turboelectric power system, for the same reason as discussed in rejection of claim 9 above.
Sabatino in view of Niergarth, Cazenave, and Veileux does not teach the heat recovery loop is positioned at least in part in a heat exchange relationship with the electric motor such that the electric motor imparts thermal energy to the working fluid moving along the heat recovery loop, and the working fluid heated by the heat generated by the electric motor is directed through the heat exchanger such that the working fluid heated by the electric motor imparts thermal energy to the fuel moving along the fuel line at the heat exchanger.
Takenaka teaches
a heat exchanger 58, and a heat recovery loop (from motor 52 through line 74 into heat exchanger 58) is positioned at least in part in a heat exchange relationship with the electric motor 52 such that the electric motor imparts thermal energy (performs heat exchange) to the working fluid moving (flue gas) along the heat recovery loop (from motor 52 through line 74 into heat exchanger 58), and the working fluid (flue gas) heated by the heat generated by the electric motor 52 is directed through the heat exchanger 58 such that the working fluid (flue gas) heated by the electric motor 52 imparts thermal energy (performs heat exchange) to the compressed air moving along the compressed air line 54 at the heat exchanger 58 ([0035]; Fig. 3B). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Sabatino in view of Niergarth, Cazenave, and Veileux and include Takenaka’s heat exchanger 58, and a heat recovery loop (from motor 52 through line 74 into heat exchanger 58) that is positioned at least in part in a heat exchange relationship with the electric motor 52, and arranged along Sabatino’s fuel line (line from 16 to engine), in order to increase the temperature of the flowing fluid through the heat exchanger (Takenaka [0035], ll. 3-9).  Note, the heat recovery loop using the working fluid (flue gas) of the electric motor 52 with the heat exchanger 58, as taught by Takenaka, is applied for its function of heating up fluid flowing through the heat exchanger and not its location in the prior art.
Sabatino in view of Niergarth, Cazenave, Veileux, and Takenaka, does not teach the working fluid heated by the electric motor imparts thermal energy to the fuel moving along the fuel line at the heat exchanger.
However, Sabatino in view of Niergarth, Cazenave, Veileux, and Takenaka, comprising Takenaka’s  the heat recovery loop (from motor 52 through line 74 into heat exchanger 58) positioned at least in part in a heat exchange relationship with the electric motor 52 and arranged along Sabatino’s fuel line (line from 16 to engine), is capable of having the working fluid (flue gas) heated by the electric motor 52 imparting thermal energy (performs heat exchange) to the fuel moving along Sabatino’s fuel line (line from 16 to engine), because it has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP 2114 II, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 II.  In this case, the claimed structure is identical to the applied prior art, and is found capable of operating in the claimed manner as discussed above, and therefore is unpatentable over Sabatino in view of Niergarth, Cazenave, Veileux, and Takenaka.
Regarding Claim 17, Sabatino teaches an engine system 10 (Fig. 1), comprising:
a turboelectric power system (seen in Fig. 1) having a gas turbine engine 12 and one or more electric components (seen in Fig. 1) including an electric generator (generator, seen in Fig. 1 as part of generator oil loop);
a fuel line (line from 16 to engine) for providing a fuel (fuel) to the gas turbine engine 12 ([0018-0021]; Fig. 1);
a fuel deoxygenation system 28 positioned along the fuel line and operable to reduce an amount of oxygen in the fuel (remove dissolved oxygen from the liquid fuel) ([0017]; Fig. 1);
a main fuel pump system 38 having a main fuel pump [a], the main fuel pump [a] being positioned downstream of the fuel deoxygenation system 28 along the fuel line and operable to move the fuel (fuel) along the fuel line (Annotated Fig. 1, below);

    PNG
    media_image1.png
    621
    852
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 1 of Sabatino (US 2015/0155353)
an upstream heat exchanger 18 positioned upstream of the fuel deoxygenation system 28 along the fuel line (line from 16 to engine) ([0024].  Sabatino teaches that FSU 14, that includes deoxygenation system 28, can be located at many possible locations, and one of them being in between heat exchangers 18, 20.  Therefore, heat exchanger 18 is an upstream heat exchanger.);
a downstream heat exchanger 20 positioned downstream of the fuel deoxygenation system 28 along the fuel line (line from 16 to engine) ([0024].  Sabatino teaches that FSU 14, that includes deoxygenation system 28, can be located at many possible locations, and one of them being in between heat exchangers 18, 20.  Therefore, heat exchanger 20 is a downstream heat exchanger.);
a first heat recovery loop 34 along which a first working fluid (oil) is movable, the first heat recovery loop 34 positioned at least in part in a heat exchange relationship with the one or more electric components (generator) of the turboelectric power system such that the one or more electric components (generator) impart thermal energy (thermal energy) to the first working fluid (oil), the first heat recovery loop 34 also positioned at least in part in a heat exchange relationship with the fuel line at the upstream heat exchanger 18 such that the first working fluid (oil) imparts thermal energy (thermal energy) to the fuel (fuel) moving along the fuel line ([0019-0020, 0024]; Fig. 1); 
and a second heat recovery loop 36 along which a second working fluid (oil) is movable, the second heat recovery loop 36 also positioned at least in part in a heat exchange relationship with the fuel line (line from 16 to engine) at the downstream heat exchanger 20 such that the second working fluid (oil) imparts thermal energy (thermal energy) to the fuel (fuel) moving along the fuel line ([0019-0020, 0024]; Fig. 1).
Sabatino does not teach an electric generator operatively coupled with a shaft of the gas turbine engine, the electric generator operable to generate electrical power; and the fuel deoxygenation system operable to receive the electrical power from the electric generator; a main fuel pump system having a main fuel pump and an electric motor operatively coupled with the main fuel pump for driving the main fuel pump, the electric motor operable to receive electrical power from the turboelectric power system; and the second heat recovery loop positioned at least in part in a heat exchange relationship with the electric motor such that the electric motor imparts thermal energy to the second working fluid.
Niergarth teaches 
the fuel deoxygenation system 132 operable (has a fuel deoxygenation pump 135) to receive electrical power (implicit) ([0059]; Fig. 3).
Cazenave teaches 
an electric generator (generator) operatively coupled to a shaft (high pressure turbine shaft) of the gas turbine engine 10, the electric generator (generator) operable to generate electrical power (power for … fuel pumps); and the fuel system (fuel pumps) operable to receive the electrical power (power for … fuel pumps) from the electric generator (generator) ([0006]; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the fuel deoxygenation system 28 of Sabatino with Niergarth’s pump 135 that is electrically coupled to the electric generator (generator) operatively coupled to a shaft (high pressure turbine shaft) of the gas turbine engine 10, and operable to receive the electrical power (power for … fuel pumps) from the electric generator (generator), as taught by Cazenave, for the same reason as discussed in rejection of claim 1 above.

the fuel deoxygenation system 132 operable (has a fuel deoxygenation pump 135) to receive electrical power from the turboelectric power system (implicit) ([0059].  System 132 comprises a fuel deoxygenation pump 135 which implicitly requires and receives electrical power to operate).
Sabatino in view of Niergarth and Cazenave, does not teach the electric generator operable to generate electrical power; a main fuel pump system having a main fuel pump and an electric motor operatively coupled with the main fuel pump for driving the main fuel pump, the electric motor operable to receive electrical power from the turboelectric power system; and the second heat recovery loop positioned at least in part in a heat exchange relationship with the electric motor such that the electric motor imparts thermal energy to the second working fluid. 
Veileux teaches
a main fuel pump system 12 having a main fuel pump 24 and an electric motor 22 operatively coupled with the main fuel pump 24 for driving the main fuel pump 24, the electric motor 22 operable to receive electrical power (power) from the turboelectric power system 10 (power from generator in the system) ([0003, 0005, 0007-0008, 0013]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Sabatino in view of Niergarth and Laboda and include Veileux’s electric motor 22 that is operatively coupled with the main fuel pump 24 and operable to drive the main fuel pump 22 with the electric motor 22 being operable to receive electrical power (power) from the turboelectric power system, for the same reason as discussed in rejection of claim 9 above.
Sabatino in view of Niergarth, Cazenave, and Veileux does not teach the second heat recovery loop positioned at least in part in a heat exchange relationship with the electric motor such that the electric motor imparts thermal energy to the second working fluid.  
Takenaka teaches 
a heat exchanger 58, and a heat recovery loop (from motor 52 through line 74 into heat exchanger 58) positioned at least in part in a heat exchange relationship with the electric motor 52 such that the electric motor imparts thermal energy (performs heat exchange) to the second working fluid moving (flue gas) ([0035]; Fig. 3B). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Sabatino in view of Niergarth, Cazenave, and Veileux and include Takenaka’s heat exchanger 58, and a heat recovery loop (from motor 52 through line 74 into heat exchanger 58) positioned at least in part in a heat exchange relationship with the electric motor 52, and arranged along Sabatino’s fuel line (line from 16 to engine) downstream of the fuel deoxygenation system 28 along the fuel line, for the same reason as discussed in rejection of claim 13 above.  Note, the heat recovery loop using the working fluid (flue gas) of the electric motor 52 with the heat exchanger 58, as taught by Takenaka, is applied for its function of heating up fluid flowing through the heat exchanger and not its location in the prior art.
Sabatino in view of Niergarth, Cazenave, Veileux, and Takenaka, does not teach second heat recovery loop positioned at least in part in a heat exchange relationship with the fuel line at the downstream heat exchanger such that the second working fluid imparts thermal energy to the fuel moving along the fuel line. 
However, Sabatino in view of Niergarth, Cazenave, Veileux, and Takenaka, comprising Takenaka’s  heat exchanger 58 and a second heat recovery loop (from motor 52 through line 74 into heat exchanger 58) along which a second working fluid (flue gas) is movable, positioned at least in part in a heat exchange relationship with the electric motor 52 and arranged along Sabatino’s fuel line (line from 16 to engine) downstream of the fuel deoxygenation system 28 along the fuel line, is capable of having a heat exchange relationship with Sabatino’s fuel line at Takenaka’s downstream heat exchanger 58 such that the second working fluid (flue gas) imparts thermal energy (performs heat exchange) to the fuel moving along the fuel line, because it has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP 2114 II, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 II.  In this case, the claimed structure is identical to the prior art, is found capable of operating in the claimed manner as discussed above, and therefore is unpatentable over Sabatino in view of Niergarth, Cazenave, Veileux, and Takenaka.
Regarding Claim 18, Sabatino in view of Niergarth, Cazenave, Veileux, and Takenaka teaches the invention as claimed and as discussed above for claim 17, and Sabatino further teaches
the downstream heat exchanger 20 is positioned between the fuel deoxygenation system 28 and the main fuel pump [a] along the fuel line (line from 16 to engine) (Annotated Fig. 1, below).

    PNG
    media_image1.png
    621
    852
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 1 of Sabatino (US 2015/0155353)
Regarding Claim 19, Sabatino in view of Niergarth, Cazenave, Veileux, and Takenaka teaches the invention as claimed and as discussed above for claim 17, and Sabatino further teaches
the downstream heat exchanger [b] is positioned downstream of the main fuel pump [a] along the fuel line (line from 16 to engine) (Annotated Fig. 1, below). 

    PNG
    media_image1.png
    621
    852
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 1 of Sabatino (US 2015/0155353)
Regarding Claim 20, Sabatino in view of Niergarth, Cazenave, Veileux, and Takenaka teaches the invention as claimed and as discussed above for claim 17, and Sabatino further teaches
the engine system 10 (Fig. 1) is mounted to a vehicle (aircraft) ([0002]; Fig. 1).
Response to Argument
Applicant’s amendments necessitated new grounds of rejection.
Applicant's arguments, filed on 07/19/2022, with respect to 35 U.S.C. 103 rejections of claims 1-20 have been considered but are moot because the arguments do not apply to the new reading of some of the claims on the previously applied prior art, necessitated by Applicant’s amendment. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACEK LISOWSKI/	/GERALD L SUNG/                                                                                                    Primary Examiner, Art Unit 3741                                                                                                    Examiner, Art Unit 3741